Citation Nr: 1521623	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  14-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1957 to July 1960 and from November 1961 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for Parkinson's disease may have been raised by the record in a September 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 12, 1998, the Veteran's coronary artery disease was manifested by no worse than typical coronary occlusion or thrombosis with history of substantiated anginal attack and ordinary manual labor feasible.

2.  Since January 12, 1998, the Veteran's coronary artery disease is manifested by the symptoms above and no more than one episode of acute congestive heart failure in any one year, or; workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (1997 and 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in December 2011 and August 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's heart disease disability is evaluated under Diagnostic Code 7005 as 30 percent disabling from July 23, 1996. 

Coronary artery disease is rated based on criteria found at 38 C.F.R. § 4.104, DC 7005.  Section 4.104 was revised twice since September 17, 1984.  The first revision was effective January 12, 1998.  See 62 Fed. Reg. 65207 (Dec. 11, 1997).  The second revision was effective September 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case.

The revision effective January 12, 1998 does not specify that it was to have a retroactive effect.  Accordingly, the Board will consider the pre-January 12, 1998 criteria and the January 12, 1998 revised criteria and will apply the criteria most favorable to the Veteran, although if an award is warranted under the January 12, 1998 revision the award cannot be effective prior to January 12, 1998.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to January 12, 1998, the rating criteria arteriosclerotic heart disease (which includes coronary artery disease) set forth at 38 C.F.R. § 4.104, DC 7005, provided a 30 percent rating if, following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor was feasible.  A 60 percent rating was assigned if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  A 100 percent rating was assigned for arteriosclerotic heart disease during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  A 100 percent rating was also assigned if after six months of such acute illness there were chronic residual findings of congestive heart failure, or angina (chest pains) on moderate exertion, or more than sedentary employment precluded.  38 C.F.R. § 4.104, DC 7005 (1997).  

The rating criteria effective beginning on January 12, 1998 are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs).  38 C.F.R. § 4.104 (2014).  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2). 

Under the revised criteria, a 30 percent rating is assigned for documented coronary artery disease if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2014).

Prior to January 12, 1998

Private treatment records dated in June 1993 show that the Veteran complained of increased dyspnea with exertion.  He also reported discomfort in his left arm, not associated with exercise.  A treadmill test showed marked ischemic changes.  The Veteran underwent a cardiac catheterization.  His left ventricular function was good.  He had a left ventricular ejection fraction of 60 percent.  He was diagnosed with double vessel coronary disease.  A September 1996 VA psychiatric note indicated that the Veteran was teaching in a school and had no specific complaints.

The Board finds that the initial 30 percent disability evaluation is proper under the old DC 7005 for this time period.  A review of the evidence of record for this period shows that the Veteran's coronary artery disease was manifested by no worse than typical coronary occlusion or thrombosis with history of substantiated anginal attack and ordinary manual labor feasible.  The evidence does not show the Veteran experienced a history of coronary occlusion or thrombosis, or a history of substantiated repeated angina attacks.  Further, the record for this period does not suggest that more than light manual labor was not feasible for the Veteran due to his coronary heart disease.  Thus, the next higher, 60 percent evaluation is not warranted and the Board finds that the Veteran's disability picture does not approximate the criteria necessary for a higher disability evaluation for his heart disease prior to January 12, 1998.  38 C.F.R. § 4.7.  Furthermore, the even more severe symptoms warranting a total rating such as acute illness from coronary occlusion or thrombosis in the previous six months, chronic congestive heart failure or angina, or a preclusion of more than sedentary employment were not shown for this period.  Therefore, an initial rating in excess of 30 percent is not warranted prior to January 12, 1998.

Since January 12, 1998

The evidence pertaining to this time period includes a March 1999 VA treatment record shows that the Veteran complained of occasional chest pain associated with shortness of breath, nausea and diaphoresis.  A review of a May 1998 treadmill test revealed an ejection fraction of 53 percent.  A March 2001 VA treatment record shows that the Veteran was diagnosed with non obstructive coronary artery disease.  

A July 2001 private treatment record reveals that the Veteran had no chest discomfort or shortness of breath.  A private medical treatment note dated in July 2003 indicates that the Veteran had coronary heart disease with some rare angina.  A March 2004 private medical record shows that the Veteran had coronary atherosclerotic heart disease and recurrent chest pain syndrome.  The Veteran was taking several medications for his disabilities.  His left ventriculogram test showed an ejection fraction of 58 percent.  

VA treatment records dated in July 2004 show that the Veteran complained of recurrent chest discomfort.  It was noted that a recent stress sestamibi study suggested anterior and inferior ischemia.  Angiographic findings show that the left main coronary artery was normal.  The right coronary artery had an ostial lesion present.  The left ventriculogram test showed an ejection fraction of 58 percent.  A March 2005 VA treatment note shows that the Veteran's coronary heart disease was asymptomatic.  

A private medical record dated in July 2009 shows that the Veteran denied having any angina symptoms or dyspnea.  A December 2009 private note indicates that the Veteran had exertional dyspnea.  

The Veteran was afforded a VA examination in December 2011.  It was noted that the Veteran had ischemic heart disease.  Congestive heart failure was not reported.  The examiner noted that the Veteran denied experiencing symptoms with any level of physical activity and METs levels were not reported.  No cardiac hypertrophy or dilation was found.  An echocardiogram was subsequently performed in connection with the examination in January 2012.  It showed that the Veteran's left ventricular ejection fraction was 60 percent.  The VA examiner noted the Veteran was retired but volunteered and worked part time with the Sheriff's Department.  He also worked with horses and did yardwork and hiked.  

In an April 2012 medical addendum, the December 2011 VA examiner noted that the Veteran was not on medication for his ischemic heart disease alone.  The examiner noted that a medication called ASA was not being used to treat the Veteran's cardiac stent replacement.  

The Veteran was afforded another VA examination in August 2014.  The examination included a review of the available records in conjunction with a telephone interview with the Veteran.  The examiner found that the Veteran had constant atrial fibrillation associated with his service-connected ischemic heart disease.  No myocardial infarction or congestive heart failure was reported.  The Veteran had cardiac arrhythmia.  The examiner reviewed the 2012 echocardiogram that showed the Veteran's wall motion and wall thickness as normal.  The Veteran reported dyspnea.  

The examiner estimated the Veteran's METs level as greater than 7 to 10 METs, which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging.  The examiner found that 20 percent of the Veteran's total METs level was solely due to his heart condition.  The remaining 80 percent of the limitation for the Veteran's METs level was due to neuropathy.  The examiner stated that a review of a June 2014 cardiology note showed that the Veteran engaged in normal physical activity, but was limited by neuropathy, not cardiac issues.  

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected coronary artery disease for the period since July 12, 1998, under either set of rating criteria.  The competent and credible evidence of record for this period does not show that the Veteran's workload is greater than 3 METs, but less than 5 METs, nor is there evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The lowest ejection fraction finding for this period is 53 percent and other measurements were higher.  The August 2014 VA examiner estimated the Veteran's METs as even greater than 7, which is actually contemplated by a 10 percent rating.  Moreover, the VA examiner indicated that most of this measurement was actually caused by the Veteran's neuropathy.  Further, the evidence of record does not show that the Veteran suffered more than one episode of acute congestive heart failure during any given year during this time period.  Although there is evidence of dyspnea and angina, the already assigned 30 percent rating contemplates those symptoms.  Therefore, a higher initial rating of 60 percent or even 100 percent is not shown by the evidence of record for the period since January 12, 1998 under the new provisions of DC 7005.  38 C.F.R. § 4.104 (2014).

Furthermore, similar to the period prior to January 12, 1998, the evidence shows that the Veteran's coronary artery disease is manifested by no worse than typical coronary occlusion or thrombosis with history of substantiated anginal attack and ordinary manual labor feasible.  The evidence does not show the Veteran experienced a history of coronary occlusion or thrombosis, or a history of substantiated repeated angina attacks.  Further, the record for this period does not suggest that more than light manual labor was not feasible for the Veteran due to his coronary heart disease.  Thus, a 60 percent evaluation or higher is not warranted and the Board finds that the Veteran's disability picture does not approximate the criteria necessary for a higher disability evaluation for his heart disease since January 12, 1998 under the old provisions of DC 7005.  38 C.F.R. § 4.104 (1997).

The Board appreciates the Veteran's assertions that his heart disability is more severely disabling than the currently awarded disability rating reflects.  The evidence of record, however, does not support these contentions, nor is the Veteran competent to state the current severity of his heart disease to the extent it requires medical measurements and opinion.  Indeed, he is competent to describe his symptoms such as shortness of breath and chest pain, which has been taken into account, but he is not competent to determine his workload in METs, nor has he submitted evidence from his private treating professionals showing evidence to support a higher rating.  As reviewed above, the private and VA treatment records support the rating currently assigned.

In sum, the preponderance of the evidence is against the claim for an initial rating higher than 30 percent for the Veteran's service-connected coronary artery disease under the old rating criteria in effect prior to January 12, 1998, or under either rating criteria since that time.  There is no doubt to be resolved and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's coronary artery disease has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of the Veteran's heart disease have been accurately reflected by the schedular criteria.  The criteria contemplate chest pain, shortness of breath and the measurements used to determine the severity of heart disease.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the record does not raise a claim for a total disability rating based on individual unemployability (TDIU) as a result of the Veteran's coronary artery disease.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran has already been awarded a TDIU based primarily on his service-connected posttraumatic stress disorder (PTSD).








	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 30 percent for coronary artery disease is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


